DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Status of Application
Applicant’s amendments filed on 05/10/2022 have been entered.
Claims 1-4 and 19-21 are currently pending.
Claim Rejections - 35 USC § 103
Claims 1-4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakakawara (JP 2001-277407 A).
Regarding Claim 1, Nakakawara teaches a sheet that can be foamed (Paragraph 0009) comprising a base foam layer (Fig. 1, Item 22) and a thermally expansive layer formed on a first surface of the base (Fig. 1, Item 21). Nakakwara teaches the thermally expansive layer foams/expands when heated to a certain temperature (Paragraph 0025-0026).  
Nakakawara teaches when the thermally expansive layer expands, the base foam layer also foams (deforms) with the thermally expansive layer’s expansion. (Paragraph 0039). Nakakawara teaches the sheet is embossed and the layers are foamed/expanded, where the base deforms into a convex embossed shape. (Paragraph 0039; Fig. 1). Nakakawara teaches the composition and thickness of the base and thermally expansive layer can be different. (Paragraph 0032, 0035). As both layers will foam, this means the deformation of the base can be greater than the expansion height of the thermally expansive layer at an uppermost portion of the convex embossed shape. 

    PNG
    media_image1.png
    326
    587
    media_image1.png
    Greyscale

Regarding Claim 2, Nakakawara teaches the base layer can be thicker than the thermally expansive layer. (Paragraph 0035).
Regarding Claim 3, Nakakawara teaches the resin can be acrylic acid esters, EVA copolymers, and vinyl acetate resins, which are thermoplastic resins. (Paragraph 0023). 
Regarding Claim 4, Nakakawara teaches a screen print ink, which is laid down like a film, can be applied on top of the base layer, which would cover the second surface of the base and the thermally expansive layer. (Paragraph 0029). 
Regarding Claim 19, Nakakawara teaches the thermally expansive material comprises a plurality of thermally expandable microcapsules. (Paragraph 0025). 
Regarding Claim 20, Nakakawara teaches a binder where the thermally expandable microcapsules are dispersed. (Paragraph 0023). 
Regarding Claim 21, Nakakawara teaches the ink film is provided on the second surface of the base, opposite the first surface. (Fig. 1). 
 Response to Arguments
Applicant’s arguments have been fully considered. 
The prior §103 rejections have been withdrawn, due to Applicant’s amendments.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781